Case: 17-15457    Date Filed: 09/10/2018   Page: 1 of 5


                                                         [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 17-15457
                        Non-Argument Calendar
                      ________________________

               D.C. Docket No. 2:17-cr-00037-SLB-TFM-1



UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                  versus

KEYON MONTEZ BUTLER,

                                                          Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Middle District of Alabama
                     ________________________

                            (September 10, 2018)

Before WILSON, WILLIAM PRYOR and JORDAN, Circuit Judges.

PER CURIAM:
              Case: 17-15457      Date Filed: 09/10/2018   Page: 2 of 5


      Keyon Montez Butler appeals his convictions for being a felon in possession

of a firearm, 18 U.S.C. § 922(g)(1), and for aiding and abetting another felon to

possess a Beretta .40 caliber pistol, id. §§ 2, 922(g)(1). Butler challenges the

admission of a photograph depicting him with a gun at his waistband while holding

a large amount of cash. We affirm.

      We review a decision to admit evidence for abuse of discretion. United

States v. Dodds, 347 F.3d 893, 897 (11th Cir. 2003). We will not disturb an

evidentiary ruling unless the district court commits an error that had a substantial

influence on the outcome or that creates grave doubt about whether the error

affected the outcome. United States v. Henderson, 409 F.3d 1293, 1300 (11th Cir.

2005). An error is harmless when the verdict is supported by overwhelming

evidence. See United States v. Sanders, 668 F.3d 1298, 1315 (11th Cir. 2012).

      Evidence of a defendant’s prior bad act is admissible to prove his intent or

absence of mistake. Fed. R. Evid. 404(b)(2). The evidence must be relevant to an

issue other than the defendant’s character, supported by sufficient evidence to

allow a jury to determine that the defendant committed the extrinsic act, and have

probative value that is not substantially outweighed by the risk of undue prejudice.

Sanders, 668 F.3d at 1314; see also Fed. R. Evid. 403. Extrinsic evidence is

relevant to show intent if the state of mind required for the charged and extrinsic

offenses is the same. United States v. Edouard, 485 F.3d 1324, 1345 (11th Cir.


                                           2
               Case: 17-15457     Date Filed: 09/10/2018    Page: 3 of 5


2007). There is sufficient proof of the extrinsic act if a jury could find by a

preponderance of the evidence that the defendant committed the act. Id. at 1344.

When weighing the probative value and prejudicial nature of evidence, the district

court enjoys broad discretion to determine whether all the circumstances

surrounding the extrinsic offense, including prosecutorial need, overall similarity

between the extrinsic act and the charged offense, and temporal remoteness favor

admitting the evidence. United States v. Jernigan, 341 F.3d 1273, 1282 (11th Cir.

2003).

      The district court did not abuse its discretion by admitting into evidence the

photograph of Butler holding money with a pistol protruding from the waistband of

his shorts. The photograph of Butler possessing a firearm was relevant to his intent,

which he made a material issue by pleading not guilty to the firearm offenses. See

United States v. Zapata, 139 F.3d 1355, 1358 (11th Cir. 1998). The photograph

also proved that Butler, a convicted felon, possessed a firearm. Butler posted the

photograph on his Facebook page three days after he sold a Beretta pistol to Mario

Cobb, and the letters “PY” and the digits “431” visible on the firearm in the

photograph matched the serial number of “PY06431” on the firearm that Cobb

handed to agents of the Bureau of Alcohol, Tobacco, Firearms, and Explosives

immediately after the transaction. See Edouard, 485 F.3d at 1345. The substance of

the photograph and the speed with which the image appeared on Butler’s social


                                           3
               Case: 17-15457     Date Filed: 09/10/2018   Page: 4 of 5


media page after the firearm transaction made the photograph more probative than

prejudicial. See Jernigan, 341 F.3d at 1282. And the district court eradicated any

potential prejudice by twice instructing the jury about the limited purpose for

which it could consider the photograph. See United States v. Brown, 665 F.3d

1239, 1247 (11th Cir. 2011). The district court instructed the jury that, if it found

“beyond a reasonable doubt from other evidence that [Butler] committed the acts

charged in the indictment, then [it] may consider evidence of a similar act

committed on another occasion to decide whether [Butler] had the state of mind or

intent necessary to commit the crime charged in the indictment.”

      Even if we were to assume that the district court erred by admitting the

photograph, that error was harmless. Sanders, 668 F.3d at 1315. Aside from

submitting a screenshot of the photograph that Butler posted on Facebook, the

government presented testimony from Cobb about his decade-long acquaintance

with Butler and with another felon who helped to coordinate and who attended the

sales transaction; about his text messages and telephone calls with Butler and the

other felon; and about the sales transaction. The government also introduced audio

recordings of telephone calls and of the sales transaction between Cobb and Butler

and testimony from two federal agents who helped Cobb prepare for and travel to

the sale and who listened to the transaction as it was taking place. The government

presented an overwhelming case that Butler, a convicted felon, possessed firearms.


                                           4
      Case: 17-15457   Date Filed: 09/10/2018   Page: 5 of 5


We AFFIRM Butler’s convictions.




                               5